DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-8 are allowed because a search of the prior art does not teach nor render obvious a top portion of the conductive via is offset form a bottom portion of the via and a polymeric feature disposed in the first dielectric layer, wherein a top surface of the polymeric feature is coplanar with an interface between the first dielectric layer and the second dielectric layer, in combination with the other limitations of claim 1.
Claims 9-15 are allowed because a search of the prior art does not teach nor render obvious a conductive via connecting the first metal feature to the third metal feature and a polymeric feature disposed directly on the second metal feature in the first dielectric layer, wherein a top surface of the polymeric feature is coplanar with an interface between the first dielectric layer and the second dielectric layer, combined with the other limitations of claim 9.
Claims 16-20 are allowed because a search of the prior art does not teach nor render obvious a conductive via extending from the first conductive feature to the second conductive feature, the conductive via include a first set of opposing sidewalls and a second set of opposing sidewalls that are offset from the first set of opposing sidewalls and a polymeric feature disposed in the first dielectric layer, wherein a top surface of the polymeric feature is coplanar with an interface between the first dielectric layer and the second dielectric layer, in combination with the other limitations of claim 16. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561.  The examiner can normally be reached on Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819